Per Curiam.
Respondent was admitted to practice by the Appellate Division, First Department in 1977. He maintained an office for the practice of law in Lake Hill, Ulster County.
On January 16, 2013, respondent was convicted in Ulster County Court upon his plea of guilty of the crime of grand larceny in the second degree, a class C felony (see Penal Law § 155.40 [1]). Petitioner moves pursuant to Judiciary Law § 90 (4) (a) and (b) to strike respondent’s name from the roll of at*1249torneys. Respondent has not replied to the motion or otherwise appeared.
Respondent was automatically disbarred and ceased to be an attorney when he entered his guilty plea to the felony (see Judiciary Law § 90 [4] [a]; Matter of Wheatley, 89 AD3d 1276 [2011]). Therefore, we grant petitioner’s motion and strike respondent’s name from the roll of attorneys.
Rose, J.P., Lahtinen, Stein and Garry, JJ., concur.
Ordered that petitioner’s motion is granted; and it is further ordered that respondent’s name is hereby stricken from the roll of attorneys and counselors-at-law of the State of New York; and it is further ordered that respondent is commanded to desist and refrain from the practice of law in any form, either as principal or as agent, clerk or employee of another; and respondent is hereby forbidden to appear as an attorney or counselor-at-law before any court, judge, justice, board, commission or other public authority, or to give to another an opinion as to the law or its application, or any advice in relation thereto; and it is further ordered that respondent shall comply with the provisions of this Court’s rules regulating the conduct of disbarred attorneys (see 22 NYCRR 806.9).